Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 7, 15, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 19, 21, 22, 23, 24 of U.S. Patent No. 11,111,696 (‘696) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:.
Regarding Claim 1, ‘696 discloses: A magnetically-triggered lock mechanism for interengaging two relatively movable components, comprising: a bolt displaceable between extended and retracted positions and normally biased toward the extended position, the bolt mounted within a first component and interengageable with a second component when the first and second components are in a predetermined position relative to each other and the bolt is extended; a magnetically-releasable latch mechanism positioned to latch the bolt in the retracted position, the latch mechanism comprising a linearly translatable trigger including a first magnet disposed therein or coupled thereto, and further comprising a locking shuttle in mechanical communication with the trigger and being mounted for movement between a biased latch engaging position and a latch releasing position in a non-common direction of movement of the bolt; and a second magnet positioned to displace the locking shuttle to the latch releasing position when the first component is in the predetermined position relative to the second component, wherein translation of the trigger along an axis parallel to a longitudinal axis of the bolt as a result of magnetic communication between the first and second magnets causes the locking shuttle to move from the biased latch engaging position to the latch releasing position to displace the bolt to the extended position (‘696: Claims 1 and 3).
Regarding Claim 4, ‘696 discloses: The lock mechanism of claim 1 wherein the trigger includes at least one angled surface for mating with an angled surface of the locking shuttle, and wherein the mating angled surfaces of the trigger and locking shuttle translate vertical movement of the trigger into transverse movement of the locking shuttle when the first component is in the predetermined position relative to the second component and the first and second magnets are positioned to displace the locking shuttle to the latch releasing position (‘696: Claims 1, 3, and 4).
Regarding Claim 5, ‘696 discloses: The lock mechanism of claim 1 wherein the locking shuttle is engaged with the bolt or a carrier for the bolt when the locking shuttle is in the biased latch engaging position (‘696: Claims 1, 3, and 5).
Regarding Claim 15, ‘696 discloses: A method of interengaging two relatively movable components to prevent access to an interior of an enclosure, comprising: providing a bolt displaceable between extended and retracted positions and normally biased toward the extended position, the bolt mounted within a first component and interengageable with a second component when the first and second components are in a predetermined position relative to each other and the bolt is extended; providing a magnetically-releasable latch mechanism positioned to latch the bolt in the retracted position, the latch mechanism comprising a linearly translatable trigger including a first magnet disposed therein or coupled thereto, and further comprising a latch portion in mechanical communication with the trigger and being mounted for movement between a biased latch engaging position and a latch releasing position in a non-common direction of movement of the bolt as a result of translation of the trigger; providing a second magnet positioned to displace the latch portion to the latch releasing position when the first component is in the predetermined position relative to the second component; locating the first and second components in the predetermined position relative to each other; causing the latch portion to move to the latch releasing position via translation of the trigger as a result of magnetic interaction between the first and second magnets; and displacing the bolt to the extended position to interengage the second component (‘696: Claims 19 and 21).
Regarding Claim 18, ‘696 discloses: The method of claim 15 wherein the latch portion comprises a locking shuttle for engaging the bolt or a carrier for the bolt when the latch portion is in the biased latch engaging position, and wherein the step of causing the latch portion to move to the latch releasing position as a result of magnetic interaction between the first and second magnets further comprises: disengaging the locking shuttle from the bolt or carrier to allow the bolt to be displaced to the extended position (‘696: Claims 19, 21-22).
Regarding Claim 19, ‘696 discloses: The method of claim 15 wherein the trigger includes at least one angled surface for mating with an angled surface of the latch portion, and wherein the step of causing the latch portion to move to the latch releasing position as a result of magnetic interaction between the first and second magnets further comprises: converting vertical movement of the trigger into transverse movement of the latch portion via the mating angled surfaces of the trigger and latch portion as the latch portion moves to the latch releasing position (‘696: Claims 19, 21, and 23).
Regarding Claim 20, ‘696 discloses: The method of claim 15 wherein the first component is a door or window panel, and the second component is a frame associated with the door or window panel (‘696: Claims 19, 21, and 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8,  10, 12-18,  20 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth US6474120B1, in view of Miyamoto US 5377513 A.
Regarding Claim 1, Wadsworth teaches: A magnetically-triggered lock mechanism for interengaging two relatively movable components, comprising: a bolt (4) displaceable between extended (Fig 3) and retracted (Fig 1) positions, the bolt mounted within a first component (unnumbered feature comprising 1,2) and interengageable with a second component (11) when the first and second components are in a predetermined position relative to each other and the bolt is extended (Fig 3); a magnetically-releasable latch mechanism (unnumbered feature comprising: 2,3,7,8,9,10) positioned to latch the bolt in the retracted position (Fig 1), the latch mechanism comprising a linearly translatable trigger (unnumbered feature comprising 2, 3, 7, 8) including a first magnet (3) disposed therein or coupled thereto (Fig 1, first magnet 3 resides within 2), and further comprising a locking shuttle (9) in mechanical communication with the trigger (Fig 3, locking shuttle 9 can engage with 8 of the trigger) and being mounted for movement between a biased latch engaging position (Fig 1) and a latch releasing position (Fig 3) in a non-common direction of movement of the bolt (Going from Fig 1 to Fig 3, locking shuttle 9 moves in the vertical direction which is non-common with the horizontal movement of the bolt); and a second magnet (12) positioned to displace the locking shuttle to the latch releasing position when the first component is in the predetermined position relative to the second component (demonstrated when going from Fig 1 to Fig 3), wherein translation of the trigger along an axis (the horizontal axis above/below the bolt) parallel to a longitudinal axis of the bolt (the horizontal axis that the triggers translate on is parallel the longitudinal axis of the bolt) as a result of magnetic communication between the first and second magnets causes the locking shuttle to move from the biased latch engaging position to the latch releasing position to displace the bolt to the extended position (Col 3 L36-49). Wadsworth does not teach: the bolt being biased to the extended position. Miyamoto teaches that it is known in the art to bias the bolt to the extended position (Miyamoto: Col 7 L50-53) via a spring (Miyamoto: 107). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt taught by Wadsworth with the teachings of Miyamoto to have a spring bias the bolt to the extended position resulting in a more convenient/accessible latch as it could latch into the strike without the user manually moving the bolt once it is aligned with the strike, thereby increasing ease of use in latching.
Regarding Claim 2, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 1 wherein the first and second magnets are positioned to displace the locking shuttle to the latch releasing position as a result of magnetic repulsion when the first component is in the predetermined position relative to the second component (Going from Fig 1 to Fig 3 shows the displacement of locking shuttle 9 from biased latch engaging position to latch releasing position via magnetic repulsion with poles or first magnet 3 facing the poles of the same polarity of second magnet 12).
Regarding Claim 3, Wadsworth, in view of Miyamoto teaches: The lock mechanism of claim 1. Wadsworth does not teach: wherein the first and second magnets are positioned to displace the locking shuttle to the latch releasing position as a result of magnetic attraction when the first component is in the predetermined position relative to the second component. Miyamoto teaches that it is known in the art for a magnetically triggered lock to be actuated via either magnetic repulsion (Miyamoto: See Figs 5-9) or attraction (Miyamoto: See Figs 1-4; Col 8 L40-61) based on slight modification to configuration of parts to displace a locking shuttle (Miyamoto: 113) to a latch releasing position (Miyamoto: Fig 9) between a first magnet (Miyamoto: 115) and a second magnet (Miyamoto:118). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetically-triggered lock mechanism of Wadsworth, to substitute the repulsive magnets with attractive magnets to have the locking shuttle displaced by magnetic attraction as taught by Miyamoto, since it has been held in In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI C. Rearrangement of Parts.
Regarding Claim 5, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 1 wherein the locking shuttle is engaged with the bolt or a carrier for the bolt (Wadsworth: Fig 1, locking shuttle 9 is engaged with 10 of the bolt)when the locking shuttle is in the biased latch engaging position (Fig 1).
Regarding Claim 6, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 1 wherein the first component is a frame  (Wadsworth: Col 3 L50-51), and the second component is a door or window panel associated with the frame (Wadsworth: Col 3 L51-52). Wadsworth does not teach the first component being mounted to a door or window panel and the second component being mounted to a frame associated with the door panel. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first component on the door and the second component on the door frame in order to achieve the known and expected result of providing a lock for a door since it has been held that a mere reversal of the essential working parts an obvious reversal of parts to have the first component on the door and the second component on the door frame as withheld in  In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Support for this can be found in  MPEP 2144.04 VI A. Reversal of Parts.
Regarding Claim 7, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 6 wherein the second magnet is at least partially located within a recess in the frame (Wadsworth: Fig 3, second magnet 12 is located within the frame 11).
Regarding Claim 8, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 1 wherein the bolt is normally biased toward the extended position by a spring (Miyamoto: 107) disposed within a bolt carrier (Wadsworth: spring 107 would be located within portion of 1 that bolt 4 is contained in) engaged with the bolt (Wadsworth: Fig 1, bolt 4 is engaged with the portion of 1 that comprises the carrier as it moves within it).
Regarding Claim 10, Wadsworth teaches: Wadsworth teaches: A magnetically-triggered lock mechanism for interengaging two relatively movable components, comprising: a bolt (4) displaceable between extended (Fig 3) and retracted (Fig 1) positions, the bolt mounted within a first component (unnumbered feature comprising 1,2) and interengageable with a second component (11) when the first and second components are in a predetermined position relative to each other and the bolt is extended (Fig 3); a magnetically-releasable latch mechanism (unnumbered feature comprising: 2,3,7,8,9,10) positioned to latch the bolt in the retracted position (Fig 1), the latch mechanism comprising a linearly translatable trigger (unnumbered feature comprising 2, 3, 7, 8) including a first magnet (3) disposed therein or coupled thereto (Fig 1, first magnet 3 resides within 2), and including a latch portion (9) and being mounted for movement between a biased latch engaging position (Fig 1) and a latch releasing position (Fig 3) in a non-common direction of movement of the bolt (Going from Fig 1 to Fig 3, latch portion 9 moves in the vertical direction which is non-common with the horizontal movement of the bolt); and a second magnet (12) positioned to displace the latch portion to the latch releasing position when the first component is in the predetermined position relative to the second component (demonstrated when going from Fig 1 to Fig 3), wherein translation of the trigger along an axis (the horizontal axis above/below the bolt) parallel to a longitudinal axis of the bolt (the horizontal axis that the triggers translate on is parallel the longitudinal axis of the bolt) as a result of magnetic communication between the first and second magnets causes the locking shuttle to move from the biased latch engaging position to the latch releasing position to displace the bolt to the extended position (Col 3 L36-49). Wadsworth does not teach: the bolt being biased to the extended position. Miyamoto teaches that it is known in the art to bias the bolt to the extended position (Miyamoto: Col 7 L50-53) via a spring (Miyamoto: 107). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolt taught by Wadsworth with the teachings of Miyamoto to have a spring bias the bolt to the extended position resulting in a more convenient/accessible latch as it could latch into the strike without the user manually moving the bolt once it is aligned with the strike, thereby increasing ease of use in latching. Wadsworth does not teach the translation of the trigger due to magnetic attraction. Miyamoto teaches that it is known in the art for a magnetically triggered lock to be actuated via either magnetic repulsion (Miyamoto: See Figs 5-9) or attraction (Miyamoto: See Figs 1-4; Col 8 L40-61) based on slight modification to configuration of parts to displace a locking shuttle (Miyamoto: 113) to a latch releasing position (Miyamoto: Fig 9) between a first magnet (Miyamoto: 115) and a second magnet (Miyamoto:118). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetically-triggered lock mechanism of Wadsworth, to substitute the repulsive magnets with attractive magnets to have the locking shuttle displaced by magnetic attraction as taught by Miyamoto, since it has been held in In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI C. Rearrangement of Parts.
Regarding Claim 12, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 10 wherein the latch portion is engaged with the bolt or a carrier for the bolt (Wadsworth: Fig 1, locking shuttle 9 is engaged with 10 of the bolt) when the latch portion is in the biased latch engaging position (Fig 1).
Regarding Claim 13, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 10 wherein the first component is a frame  (Wadsworth: Col 3 L50-51), and the second component is a door or window panel associated with the frame (Wadsworth: Col 3 L51-52). Wadsworth does not teach the first component being mounted to a door or window panel and the second component being mounted to a frame associated with the door panel. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first component on the door and the second component on the door frame in order to achieve the known and expected result of providing a lock for a door since it has been held that a mere reversal of the essential working parts an obvious reversal of parts to have the first component on the door and the second component on the door frame as withheld in  In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Support for this can be found in  MPEP 2144.04 VI A. Reversal of Parts.
Regarding Claim 14, Wadsworth, in view of Miyamoto, teaches: The lock mechanism of claim 10 wherein the bolt is normally biased toward the extended position by a spring (Miyamoto: 107) disposed within a bolt carrier (Wadsworth: spring 107 would be located within portion of 1 that bolt 4 is contained in) engaged with the bolt (Wadsworth: Fig 1, bolt 4 is engaged with the portion of 1 that comprises the carrier as it moves within it).
Regarding Claim 15, Wadsworth, in view of Miyamoto, does not explicitly teach: A method of interengaging two relatively movable components to prevent access to an interior of an enclosure, comprising: providing a bolt displaceable between extended and retracted positions and normally biased toward the extended position, the bolt mounted within a first component and interengageable with a second component when the first and second components are in a predetermined position relative to each other and the bolt is extended; providing a magnetically-releasable latch mechanism positioned to latch the bolt in the retracted position, the latch mechanism comprising a linearly translatable trigger including a first magnet disposed therein or coupled thereto, and further comprising a latch portion in mechanical communication with the trigger and being mounted for movement between a biased latch engaging position and a latch releasing position in a non-common direction of movement of the bolt as a result of translation of the trigger; providing a second magnet positioned to displace the latch portion to the latch releasing position when the first component is in the predetermined position relative to the second component; locating the first and second components in the predetermined position relative to each other; causing the latch portion to move to the latch releasing position via translation of the trigger as a result of magnetic interaction between the first and second magnets; and displacing the bolt to the extended position to interengage the second component. However, given the structure taught by the combination of Wadsworth and Miyamoto: (per 103 rejection of Claim 1 above) it would have been obvious to perform this method. 
Regarding Claim 16, Wadsworth, in view of Miyamoto, does not explicitly teach: The method of claim 15 wherein the magnetic interaction between the first and second magnets comprises magnetic repulsion. However, given the structure taught by the combination of Wadsworth and Miyamoto (per 103 rejection of Claim 2 above) it would have been obvious to perform this method.
Regarding Claim 17, Wadsworth, in view of Miyamoto, does not explicitly teach: The method of claim 15 wherein the magnetic interaction between the first and second magnets comprises magnetic attraction. However, given the structure taught by the combination of Wadsworth and Miyamoto: (per 103 rejection of Claim 10 above)
Regarding Claim 18, Wadsworth, in view of Miyamoto does not explicitly teach : The method of claim 15 wherein the latch portion comprises a locking shuttle for engaging the bolt or a carrier for the bolt when the latch portion is in the biased latch engaging position, and wherein the step of causing the latch portion to move to the latch releasing position as a result of magnetic interaction between the first and second magnets further comprises: disengaging the locking shuttle from the bolt or carrier to allow the bolt to be displaced to the extended position. However, given the structure taught by the combination of Wadsworth and Miyamoto (per 103 rejection of Claims 1 and 5 above) it would have been obvious to perform this method. 
Regarding Claim 20, Wadsworth, in view of Miyamoto: does not explicitly teach: The method of claim 15 wherein the first component is a door or window panel, and the second component is a frame associated with the door or window panel. However, given the structure taught by the combination of Wadsworth and Miyamoto (per 103 rejection of Claim 6 above) it would have been obvious to perform this method. 
Allowable Subject Matter
Claims 4, 9, 11, and 19,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 4, none of the prior art discloses or renders obvious a magnetically-triggered lock mechanism  having the combination of features recited in claim 4. The closest prior arts of record, Wadsworth US6474120B1, in view of Miyamoto US 5377513 A, teaches a magnetically-triggered lock mechanism having much of the claimed structure but fails to teach the mating angled surfaces of the trigger and locking shuttle translating vertical movement of the trigger into transverse movement of the locking shuttle when the first component is in predetermined position relative to the second component and the first and second magnets are positioned to displace the locking shuttle to the latch releasing position.
Regarding Claim 9, none of the prior art discloses or renders obvious a magnetically-triggered lock mechanism  having the combination of features recited in claim 9. The closest prior arts of record, Wadsworth US6474120B1, in view of Miyamoto US 5377513 A, teaches a magnetically-triggered lock mechanism having much of the claimed structure but fails to teach a channel in an inner surface of an outer housing where the bolt translates vertically within the channel as the bolt moves between extended and retracted positions.
Regarding Claim 11, none of the prior art discloses or renders obvious a magnetically-triggered lock mechanism  having the combination of features recited in claim 11. The closest prior arts of record, Wadsworth US6474120B1, in view of Miyamoto US 5377513 A, teaches a magnetically-triggered lock mechanism having much of the claimed structure but fails to teach the mating angled surfaces of the trigger and locking shuttle translating vertical movement of the trigger into transverse movement of the locking shuttle when the first component is in predetermined position relative to the second component and the first and second magnets are positioned to displace the locking shuttle to the latch releasing position. 
Regarding Claim 19, none of the prior art discloses or renders obvious a magnetically-triggered lock mechanism  having the combination of features recited in claim 19. The closest prior arts of record, Wadsworth US6474120B1, in view of Miyamoto US 5377513 A, teaches a magnetically-triggered lock mechanism having much of the claimed structure but fails to teach the mating angled surfaces of the trigger and locking shuttle translating vertical movement of the trigger into transverse movement of the locking shuttle when the first component is in predetermined position relative to the second component and the first and second magnets are positioned to displace the locking shuttle to the latch releasing position. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675